     Case 8:20-cv-00953-VMC-JSS Document 1 Filed 04/27/20 Page 1 of 5 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

LEONARD WARE,

         Plaintiff,                                     Case No.
v.

MAINSTREAM IP SOLUTIONS, INC.,
MCS OF TAMPA, INC. and
STEVEN BROWN, individually,

         Defendants.
                                                /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiff, LEONARD WARE, (hereinafter referred to as “PLAINTIFF”)

pursuant to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”),

by and through his undersigned counsel and sues the Defendants, MAINSTREAM IP

SOLUTIONS, INC., (hereinafter referred to as “MIPS”), MCS OF TAMPA, INC., (hereinafter

referred to as “MCS”), STEVEN BROWN, individually (hereinafter referred to as “BROWN”)

collectively known as “DEFENDANTS” and alleges as follows:

                                  JURISDICTION AND VENUE

         1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1441(b).

         2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. § 1391(b).

                                              PARTIES

         3.      At all times material herein, Plaintiff was and is a resident of Pasco County, Florida.


                                                    1
 Case 8:20-cv-00953-VMC-JSS Document 1 Filed 04/27/20 Page 2 of 5 PageID 2




       4.      At all times material herein, Defendant MIPS was and is a Florida for profit

corporation, authorized and doing business in this judicial district.

       5.      At all times material herein, Defendant MCS was and is a Florida for profit

corporation, authorized and doing business in this judicial district.

       6.      At all times material herein, Defendant BROWN is the CEO of Mainstream IP

 Solutions, Inc. As CEO he had significant ownership interest in Defendant MIPS, exercised day

 to day control of operations and was involved in the supervision and payment of employees.

       7.      At all times material herein, Plaintiff is an employee of Defendants pursuant to 29

U.S.C. § 203(e)(l), Defendants are Plaintiff’s employer within the meaning of 29 U.S.C. § 203(d),

and Defendants employed Plaintiff within the meaning of 29 U.S.C. § 203(g).

       8.      Defendants are an “enterprise” as defined by 29 U.S.C. § 203(s)(l)(A).

       9.      Defendants are joint employers and/or a common or integrated enterprise.

                                   GENERAL ALLEGATIONS

       10.     At all times material, Defendants willfully violated the Fair Labor Standards Act

 (“FLSA”).

       11.     Plaintiff has retained the undersigned counsel to represent his interest in this action

and is obligated to pay them a reasonable fee for their services.

       12.     Plaintiff requests a jury trial for all issues so triable.

                                                FACTS

       13.     Plaintiff began his employment with MCS in September 2019, in the position of

Low Voltage Site Manager.

       14.     On October 8, 2019, Plaintiff was hired by Defendant, MIPS as a “Project Based,


                                                    2
  Case 8:20-cv-00953-VMC-JSS Document 1 Filed 04/27/20 Page 3 of 5 PageID 3



Low Voltage Site Manager”.

           15.   Plaintiff was paid on an hourly rate basis.

           16.   Plaintiff regularly and routinely worked over forty (40) hours in a work week.

           17.   Plaintiff was not paid time and a one-half his regular hourly rate for each and every

hour that he worked in excess of forty (40) hours in a work week for all weeks that he worked.

                                       COUNT I
                      FAIR LABOR STANDARDS ACT (UNPAID OVERTIME)

           18.   Plaintiff re-alleges and adopt, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through seventeen (17).

           19.   At all times material, Defendants, failed to comply with 29 U.S.C. § 201 et seq., in

that Plaintiff worked for Defendants in excess of forty (40) hours per work week, but no provision

was made by Defendants to compensate Plaintiff at the rate of time and one-half for the hours in

excess of forty (40) that were worked each week.

           20.   Defendants’ failure to pay Plaintiff the required overtime pay was intentional and

willful.

           21.   As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has

suffered damages and has incurred, or will incur, costs and attorneys’ fees in the prosecution of

this matter.

           WHEREFORE, Plaintiff prays for the following damages against Defendants.:

                 a.      Overtime compensation

                 b.      Liquidated damages;

                 c.      Prejudgment interest;

                 d.      Payment of reasonable attorneys’ fees and costs incurred in the prosecution

of this claim.

                                                    3
  Case 8:20-cv-00953-VMC-JSS Document 1 Filed 04/27/20 Page 4 of 5 PageID 4



               e.      Equitable relief declaring and mandating the cessation of Defendants’

unlawful pay policy; and

               f.      Such other relief as the court may deem just and proper.

                                   COUNT II
                    BREACH OF CONTRACT AS TO DEFENDANT MCS


        22.    Plaintiff re-alleges and adopt, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through seventeen (17).

        23.    That on or about September 9, 2019, the parties entered into an Employment

Agreement (Attached as Exhibit A) prepared by a representative of the Defendant, MCS.

        24.    Plaintiff performed all of the conditions and obligations under the Agreement.

        25.    The Defendant, MCS, failed in their contractual duties to perform its obligations

under the Agreement. Specifically, the contract required payment to Plaintiff on a purported

salary basis in the amount of Sixty-Six Thousand Dollars ($66,000.00) annually. Defendant,

MCS, failed to pay both the required commensurate weekly salary or the commensurate daily

salary rate when Plaintiff worked partial days, which he regularly and routinely did.

        26.    The actions of Defendant, MCS, constitutes a breach of the Employment

Agreement and/or contract between the parties.

        27.    As a direct and proximate result of the Defendants’ breach of the agreement, the

Plaintiff has sustained damages, including but not limited to the loss of wages, benefits and

entitlements under the agreement and consequential damages.

        28.    As a result of the breach of the Employment Agreement by Defendant, MCS,

Plaintiff, has retained the undersigned counsel and is obligated to pay them costs and attorneys’

fees.


                                                  4
 Case 8:20-cv-00953-VMC-JSS Document 1 Filed 04/27/20 Page 5 of 5 PageID 5



       29.    Plaintiff is entitled to fees and costs pursuant to Florida Statutes Chapter 448.08.

       WHEREFORE, Plaintiff respectfully request all legal and equitable relief allowed by law

including judgment against Defendant, MCS, for back pay, unpaid wages, commissions, liquidated

damages, prejudgment interest, payment of reasonable attorneys’ fees and costs incurred in the

prosecution of the claim and such other relief as the Court may deem just and proper.

       Dated this 27th day of April 2020.
                                             FLORIN GRAY BOUZAS OWENS, LLC

                                             /s/Wolfgang M. Florin
                                             Wolfgang M. Florin
                                             Florida Bar No. 907804
                                             wolfgang@fgbolaw.com
                                             Christopher D. Gray
                                             Florida Bar No.: 0902004
                                             chris@fgbolaw.com
                                             16524 Pointe Village Drive, Suite 100
                                             Lutz, FL 33558
                                             Telephone (727) 254-5255
                                              Facsimile (727) 483-7942
                                             Attorneys for Plaintiff




                                                5
